Citation Nr: 0106115	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  94-17 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis on a 
secondary basis.

2.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	James W. Deremo, Agent


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from January 1976 
to November 1976 and from November 1977 to February 1978.  

This appeal arises from a June 1992 rating action of the 
Houston, Texas, regional office (RO) of the Department of 
Veterans Affairs (VA). 

In November 1996, the Board of Veterans' Appeals (Board) 
denied the issue of entitlement to service connection for 
hepatitis secondary to surgery for the service-connected 
gallbladder disability.  In September 1998, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") granted a joint motion to vacate 
the Board's November 1996 decision and remand the case for 
further development, including consideration of the veteran's 
claim for service connection for hepatitis under the 
provisions of 38 U.S.C.A. § 1151.  

In June 1999, the Board remanded the veteran's claim to the 
RO for additional development.  Thereafter, in April 2000, a 
hearing before a Member of the Board was requested.  In 
December 2000, the veteran presented testimony regarding her 
claim before the undersigned Member of the Board at a hearing 
in Washington, D.C.  


REMAND

A significant change in the law occurred after the veteran's 
claims folder was returned to the Board.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the Court in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The change in the law brought about by the Veterans Claims 
Assistance Act of 2000 requires a remand in this case for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the veteran 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected. 38 U.S.C.A. § 1151 (West 
1991); 38 C.F.R. § 3.385 (2000).

Applicable regulations provide that, in determining that 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury, each body part involved being considered separately. 
38 C.F.R. § 3.358(b)(c).  

In determining whether additional disability resulted from a 
disease or an injury or an aggravation of an existing disease 
or injury suffered as a result of hospitalization, or medical 
or surgical treatment, the following considerations will 
govern: It will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of existing disease or injury and not 
merely coincidental therewith; and the mere fact that 
aggravation occurred will not suffice to make the additional 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
hospitalization or medical or surgical treatment.  Id.

38 U.S.C.A.§ 1151 was amended with regard as to what 
constitutes a "qualifying additional disability."  The 
revisions became effective October 1, 1997.  The amendment 
serves to further restrict the application of 38 U.S.C.A. § 
1151 as negligence is now a factor be considered and, thus, 
would be less favorable to veteran than the statute prior to 
the revisions. The Court has held that where the law changes 
after a claim has been filed or reopened, but before the 
administrative or judicial process has been concluded, the 
version most favorable will apply, unless Congress provided 
otherwise or permitted the VA Secretary to provide otherwise 
and the Secretary did so.  Karnas v. Derwinski, 1 Vet.App. 
308, 313 (1991).

Throughout the current appeal, the veteran has asserted that 
surgery that she had previously undergone at a local VA 
medical facility for her service-connected gallbladder 
disorder subsequently resulted in further disability.  In 
particular, the veteran contends in part that the medical 
instruments used in the December 1979 cholecystectomy and 
intraoperative cholangiogram that she underwent at the VA 
Medical Center (VAMC) in San Antonio, Texas were tainted 
which caused her to develop hepatitis C. 

Review of the claims folder indicates that the veteran last 
underwent a VA examination in May 1993.  Following a 
discussion of the veteran's medical history as well as the 
examination results, the examiner diagnosed status post 
cholecystectomy in 1979 with complaints of persistent right 
upper quadrant aching, a history of Non A and Non B hepatitis 
in 1987 with a negative hepatitis C antibody on current 
examination, and a history of a liver biopsy showing chronic 
persistent hepatitis in 1987 with abnormal liver function 
tests on current examination.  In addition, the examiner 
stated that providing an opinion regarding any relationship 
between the veteran's cholecystectomy and her Non A and Non B 
hepatitis would be very difficult because the veteran was 
unsure whether a blood transfusion was given at the time of 
the surgery and because other risk factors were also 
difficult to prove.  

Thereafter, in January 1999, a registered nurse explained 
that she had reviewed the veteran's medical records.  In 
addition, the nurse expressed her opinion that the veteran's 
hepatitis C was as likely as not due to the December 1979 
gallbladder surgery that the veteran had undergone at the 
VAMC.  The nurse noted that, according to the December 1979 
hospital summary, the veteran had a post-operative fever and 
pain in her legs.  The nurse stated that the fever was an 
indication of an infection after the surgery and that the leg 
pain was as likely as not an early symptom of the hepatitis C 
virus.  

The claims folder contains a copy of the discharge summary 
report from the veteran's December 1979 VA hospitalization as 
well as inpatient records.  It is unclear whether the 
complete records from this hospitalization, including all 
progress, doctors', and nurses' notes, are on file.  

During the December 2000 hearing, the veteran testified that 
her current treatment occurs at the San Antonio VAMC. The 
veteran explained that she has tried to obtain copies of 
records of treatment that she has received at this medical 
facility following the December 1979 surgery until 1987 but 
that such reports cannot be located.  A review of the record 
shows that the December 1979 hospital records had apparently 
been located in the file room.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should request the VAMC in San 
Antonio, Texas to furnish originals, or 
copies certified by the appropriate 
hospital administrator of the complete 
records, including progress, doctors', and 
nurses' notes from the veteran's December 
1979 hospitalization.  In addition, the RO 
should request copies of previously 
unobtained records of any treatment that 
the veteran may have received at this 
medical facility after the December 1979 
surgery until 1987.  

If such records have been retired they 
should be retrieved from the appropriate 
federal facility (file room).  If such 
records are not located, a notation to 
that effect should be made in the 
veteran's claims folder.  All such records 
obtained should be associated with the 
veteran's claims folder.  The veteran 
should be furnished copies of these 
records.

2.  Thereafter, the veteran should be 
afforded a VA examination by an 
appropriate specialist to determine the 
presence and etiology of any liver 
disorder, including hepatitis C.  The 
claims folder and a copy of this remand 
must be made available to the examiner, 
the receipt of which should be 
acknowledged in the examination report.  
All necessary tests should be conducted.  

After reviewing the file, obtaining a 
detailed history from the veteran, and 
considering the findings shown on the 
evaluation, the examiner should 
specifically state whether the 
examination provides evidence of the 
presence of a liver disorder, including 
hepatitis.  If any liver disorder, 
including hepatitis, is shown on the 
current evaluation, the examiner should 
express an opinion as to whether it is at 
least as likely as not that the veteran 
incurred additional disability involving 
the liver, to include to the hepatitis 
during the December 1979 hospitalization 
at the VAMC.  

If the examiner finds additional 
disability, the examiner should furnish 
an opinion as to whether such additional 
disability is: (1) causally related to 
the VA treatment; (2) merely coincidental 
with that treatment; (3) is a continuance 
or natural progress of the condition for 
which the veteran underwent surgery; or, 
(4) is the certain or near certain result 
of the treatment.  The examiner should be 
informed that negligence is not a 
consideration in this case.  The 
examiner's attention is directed to the 
January 1999 opinion of record from a 
registered nurse and the testimony from 
the veteran who is also a registered 
nurse.

If the examiner indicates that any liver 
disorder diagnosed, to include hepatitis 
C, is unrelated to VA treatment, it is 
requested that the examiner render an 
opinion as to whether it is at least as 
likely as not that the liver disorder 
diagnosed was caused or is aggravated by 
the service connected postoperative 
residuals, cholecystectomy.  Allen V 
Brown, 7 Vet. App. 430 (1995).  A 
complete rational for any opinion 
expressed should be included in the 
report.  

3.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as to any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued should also be 
considered.  

4.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for hepatitis, on a 
secondary basis as well as pursuant to 
the provisions of 38 U.S.C.A. § 1151.  If 
the benefit sought remains denied, the RO 
should furnish the veteran and her 
representative a supplemental statement 
of the case (SSOC) which includes a 
discussion of all pertinent evidence 
received since the last SSOC and accord 
them an opportunity to respond.  

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order. 

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




